DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a fully conducted search and consideration, the prior art taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Baumannn et al. (US Patent No. 9,425,965) discloses providing a persistent secure execution environment with a hosted computer are described.  A host operating system of a computing system provides an encrypted checkpoint to a persistence module that executes in a secure execution environment of a hardware-protected memory area initialized by a security-enabled processor.  The encrypted checkpoint is derived at least partly from another secure execution environment that is cryptographically certifiable as including another hardware-Baumann, Abstract), Willden et al. (US Patent No. 9,697,371) discloses a trusted execution environment (TEE) of a computing device may receive an operation request requiring use of a protected data accessible only to the TEE.  Responsive to receiving the operation request, the TEE may generate first data.  The computing device may send the first data to a remote computing device.  Responsive to sending the first data, the TEE may receive second data.  The TEE may validate the second data to verify the remote computing device generated the second data.  Responsive to validating the second data was generated by the remote computing device, the TEE may perform the requested operation using the protected data. (Willden, Abstract), Smith et al. (US Pub No. 2016/0087792) discloses generating one or more polynomial elements for a polynomial function using a node value of a pseudo random number generator tree as a seed value, the polynomial function comprising a secret value and the polynomial elements, and the pseudo random number generator tree at least partially matching at least one other pseudo random number generator tree on another device, generating a plurality of share values based on the one or more polynomial elements and the polynomial function and distributing a share value of the plurality of share values to a device (Smith, Abstract), Bunch et al. (US Pub No. 2019/0238323) discloses local key managers on computing nodes of distributed computing systems.  The local key managers may protect secrets (e.g. cryptographic keys) in the distributed system such that risk of compromise is reduced or eliminated.  The local key managers may utilize a master key to protect secrets.  The master key may be protected by generating multiple key shares using a key sharing technique (e.g., Shamir's secret sharing).  The multiple key shares may be stored on different nodes in the Bunch, Abstract), and Smith (US Patent No. 9,674,182) discloses managing and exchanging encryption keys are also described.  Such systems and methods may be used to maintain the security of the data/code before during, and/or after the execution of the trusted task (Smith, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “transmitting, by the first computing device, combined key data that is based on the cryptographic key data to a third computing device; deriving, by the first computing device, a cryptographic key from combined key data received from the third computing device, wherein the received combined key data is based on the cryptographic key data of the second computing device and cryptographic key data of the third computing device; and causing the trusted execution environment to execute the executable code and use the cryptographic key to access sensitive data on a persistent storage device” (as recited in claims 1, 15 & 19). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437